DETAILED ACTION
	In Reply filed on 14 July 2021, claims 1-6 and 9-15 are pending. Claims 1, 6, and 11 are currently amended. Claims 7 and 8 were previously canceled, and no claim is newly added. Claims 1-6 and 9-15 are considered in the current Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katie A. Wojtalewicz on 31 August 2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A build material recycling system of a three-dimensional (3D) printer, comprising: 
a build material transport system of the 3D printer; 

receive non-solidified build material at a fluidizing membrane of the build material recycling device; 
humidify the non-solidified build material to remove an electric charge of the non-solidified build material, 
percolate conditioned gas through the fluidizing membrane into the non-solidified build material to fluidize and recondition the non- solidified build material; and 
a recycled build material hopper of the 3D printer connected, via the build material transport system, to the build material recycling device.

Claim 11. (Currently Amended) A method, comprising: 
recovering, from a build area of a three-dimensional (3D) printer, non-solidified build material; 
transporting, by a pneumatic build material transport system, the non-solidified build material to a build material recycling device of the 3D printer; 
humidifying, by the build material recycling device, the non-solidified build material to remove an electric charge of the non-solidified build material; 
reconditioning, by the build material recycling device, the non- solidified build material by percolating conditioned gas through the non-solidified build material via a fluidizing membrane included in the build material recycling device; 

transporting, by the pneumatic build material transport system, the reconditioned non-solidified build material from the recycled build material hopper to the build area for use in a build process by the 3D printer.
(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Davidson in view of Frechman and She teaches all the claimed limitations (see pages 3-7 of the OA mailed on 04/16/2021), but does not specifically teach the currently amended limitation – the build material recycling device “humidifies the non-solidified build material to remove an electric charge of the non-solidified build material.”
Sachs (US 5,940,674 A) teaches a method of manufacturing a 3D product using masks (abstract). During the method, it may be beneficial to humidify the powder material 106, using a mister 112 to apply a mist 114 of water, or other wetting material, and this helps prevent the powdered material from flying about when impacted by a jet or spray of binding material, and this step, if used, can be conducted after every powder deposition step (column 7 lines 4-9; FIGURE 1C).
Although Sachs teaches to humidify the non-solidified material (i.e., the powdered material before solidification) to remove an electric charge from it, it would NOT be obvious to modify the build material recycling system of modified Davidson to 
Therefore, modified Davidson further in view of Sachs does not teach all the claimed limitations and the motivation to combine, and thus, claim 1 is allowable. Claims 2-5 are allowable as being dependent from claim 1. 
 Claims 6 and 11 recite the currently amended limitation – the build material recycling device humidifies the non-solidified build material to remove an electric charge of the non-solidified build material. For the same reason as presented above, claims 6 and 11 are allowable, and claims 9-10 and 12-15 are allowable as being dependent from claims 6 and 11, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744